U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2009. KINGSWAY FINANCIAL SERVICES INC. (Exact name of Registrant as specified in its charter) ONTARIO, CANADA (Province or other jurisdiction of incorporation or organization) 7120 Hurontario Street, Suite 800, Mississauga, Ontario, CanadaL5W 0A9 (Address of principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:] Form 20-Fo Form 40-Fx [Indicate by check mark whether the Registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934:] Yeso Nox [If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):] N/A KINGSWAY FINANCIAL SERVICES INC. Table of Contents Item Description News Release dated November 19, 2009 - Kingsway asks court to affirm Lincoln transaction SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KINGSWAY FINANCIAL SERVICES INC. Dated:November 19, 2009 By: /s/ Colin M. Simpson Colin M. Simpson President and Chief Executive Officer By: /s/ Kathleen A. Howie Kathleen A. Howie Vice President and General Counsel
